DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim(s) 1-6, 8-13, and 15-20 were amended with Applicant’s Amendment and Response to Non-Final Office Action consistent with Examiner’s recommendations in the previous office action to overcome the 35 U.S.C. 101 and 35 U.S.C. 103 rejections of claims 1-20. Claims 7 and 14 have been cancelled. Examiner sets for the reasons below for allowance below consistent with the indications and explanations of allowable subject matter.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

	Regarding subject matter eligibility, the claims were analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll USPTO personnel,…as a matter of internal agency management, (are) expected to follow” and found to be patent eligible following reasons. Finding that the claimed invention fails to recite to an abstract idea within the enumerated groupings set forth in the 2019 Revised Guidance and/or the claims recite additional elements that, when viewing the claim(s) as a whole, integrates any recited abstract idea into a practical application (see at least Specification [ 0013] “The subject matter described herein discloses apparatus, systems, techniques and articles for recording, in a database, data items identifying decisions, rules, and other parameters used in an order allocation process. The data items can be retrieved from the database and one or more visualizations generated that described the various steps in the order allocation process, the decisions made, the rules applied, and the parameters considered during rule application.”) that provides an improvement in the relevant computer technology (MPEP 2106.05(a)) and/or the claimed invention uses any recited abstract idea in a meaningful way beyond generally linking it to particular technological environment (MPEP 2106.05(e)).

Regarding the prior art, none of the prior art of record, taken individually or in combination teach or reasonably suggest the ordered combination of elements of independent claims 1, 7, and 15 for creating a database, asynchronously recording various order fulfilment rulesets, the decision steps made regarding order fulfilment, and the final result of said decisions into said dataset, receiving a request for a graphical display of the stored decision steps, retrieving the requested information, storing in a cache the retrieved data, generating a unique decision specific visualization for each decision step with GUI elements that identify previously made decision and previously applied parameters and rulesets, mapping the caches to the retrieved rules, retrieving the final result, storing in the cache the final result, generating a final result visualization, mapping the final result, displaying an intractable interface regarding the final result, and signaling to the user interface to display said interface. The prior art references most closely resembling Applicant’s claimed invention are as follows:
Shafer (US 9350561 B1): describing a method for visualized a flow of resources in an allocation model including allocations at previous steps (Column 17 lines 47-56) however, Shafer fails to disclose information regarding geographic 
Ladden (US 2016/0171469 A1): describing a method for the viewing of decisions made on current and past order allocations (Paragraphs  25, 190, and 157), however, Ladden does not disclose the rules or parameters behind decisions made at those decision steps.
Zwakhals (US 2016/0180274 A1): describing a method for monitoring the decisions that had been made during an order fulfilment and recording user input (Paragraphs 56, 58, and FIG 8-35) however Zwakhals fails to display the parameters or rules applied behind the decision steps made or user inputs received
Robinson (US 2010/0262521 A1): describing the usage of specific location determination for order allocation based upon supply, need, and geographic location (Paragraph 59) however Robinson fails to disclose a visualization of the decisions steps made for an order allocation process
Seubert (US 2008/0120129 A1): describing a method for creating business interfaces for visualizing business processes (Paragraph 524, and 720-750) however, Seubert fails to disclose order fulfillment and allocation, as well as displaying specific decision steps, and the rules and parameters applied to those decision steps.
Quillian (US 2015/0178835 A1):
Grabovski (US 9779375 B2): describing a method of flexible store fulfilment based on inventory levels geographic location and need (Column 3 lines 44-56, and Column 4 lines 6-61)
Waller (US 2008/0029595 A1): describing a method for order fulfilment based on various parameters (Paragraph 5 and 37)
Laetham (US 2017/0329506 A1): describing a visual workflow for a business operation using an interface (Paragraph 52 and Table 2)
Additional prior art found relevant but failing, both individually and in any ordered combination with the other prior art of record, to teach or reasonably suggest the claimed invention include the references cited below describing methods of workflow visualization, user interfaces, and order allocation and fulfillment, 
Suemitsu (US 2017/0369245 A1): describing a method of shipping allocation based on time evaluations
Cardno (US 9870629 B2): describing a visualization method for graphical presentation of various information
Elizondo (US 2018/0091647 A1): describing a method for controlling a user interface displaying a workflow
Arnott (US 2018/0096273): describing a method for visualizing content in a management system related to a project
Rick Siow Mong GOH (RiskVis: Supply Chain Visualization with Risk Management and Real-time Monitoring: 2013 IEEE International Conference on Automation Science and Engineering (CASE))
Wu Wei (CN 111985674 A1): Describing a method for supply chain management
Faulkner (US 2018/0174250 A1)
Napoli (US 2018/0225609 A1)
Smith (US 2019/0171989 A1)
Huang (US 2019/0205792 A1)
Svenson (US 10467559 B1)
Louie (US 2019/0354275 A1)
Prochazka (WO 2009046095 A1)
However, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art would provide for any predictable or reasonable rationale to combine the prior art teachings in order to attempt to render the entire claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624